 

Exhibit 10.1

 

EXECUTION COPY

 

$150,000,000

 

Ryerson Tull, Inc.

 

8.25% Senior Notes due December 15, 2011

 

Purchase Agreement

 

December 8, 2004

 

J.P. Morgan Securities Inc.

270 Park Avenue

9th Floor

New York, New York 10017

 

UBS Securities LLC

299 Park Avenue

New York, New York 10171

 

Ladies and Gentlemen:

 

Ryerson Tull, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to the initial purchasers listed on Schedule 1 hereto (the “Initial
Purchasers”), $150,000,000 principal amount of its 8.25% Senior Notes due 2011
(the “Notes”). The Notes will issued pursuant to the provisions of an Indenture
to be dated as of December 13, 2004 (the “Indenture”) among the Company, Ryerson
Tull Procurement Corporation (the “Subsidiary Guarantor”) and The Bank of New
York Trust Company, N.A., as Trustee (the “Trustee”). The Notes will be
guaranteed on a senior unsecured basis (the “Guarantee” and together with the
Notes, the “Securities”) by the Subsidiary Guarantor.

 

The Securities will be offered without being registered under the Securities Act
of 1933, as amended (together with the rules and regulations promulgated
thereunder, the “Securities Act”), in reliance upon exemptions therefrom.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”).

 

In connection with the sale of the Securities, the Company and the Subsidiary
Guarantor have prepared a preliminary offering memorandum (including the
documents incorporated by reference therein, the “Preliminary Memorandum”) and
will prepare a final offering memorandum (including the documents incorporated
by reference therein, the “Final Memorandum” and, together with the Preliminary
Memorandum, the “Offering Memorandum”) for the information of the Initial
Purchasers and for delivery to prospective purchasers of the Securities.

 



--------------------------------------------------------------------------------

The Company and the Subsidiary Guarantor hereby agree with the Initial
Purchasers as follows:

 

1. Agreements to Sell and Purchase. The Company and the Subsidiary Guarantor
agree to issue and sell the Securities to the Initial Purchasers as hereinafter
provided, and each Initial Purchaser, upon the basis of the representations and
warranties herein contained, but subject to the conditions hereinafter stated,
agrees to purchase, severally and not jointly, from the Company and the
Subsidiary Guarantor the Firm Securities at a purchase price of 97.875% of the
principal amount thereof (the “Purchase Price”) in the respective principal
amount of Securities set forth opposite such Initial Purchaser’s name in
Schedule 1 hereto plus accrued interest, if any, from December 13, 2004 to the
date of payment and delivery.

 

2. Terms of the Offering. The Company understands that the Initial Purchasers
intend to offer the Securities for resale on the terms set forth in the Final
Memorandum.

 

The Company confirms that it has authorized the Initial Purchasers, subject to
the restrictions set forth below, to distribute copies of the Offering
Memorandum in connection with the offering of the Securities. Each Initial
Purchaser hereby severally but not jointly makes to the Company the following
representations and agreements:

 

(i) it is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act;

 

(ii) offers and sales of the Securities will be made only by it or its
affiliates qualified to do so in the jurisdictions in which such offers or sales
are made;

 

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer to sell, the Securities by means of any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act (“Regulation D”)) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act

 

(iv) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

 

(A) within the United States to persons who it reasonably believes to be
“qualified institutional buyers” within the meaning of Rule 144A under the
Securities Act that in purchasing the Securities are deemed to have represented
and agreed as provided in the Offering Memorandum; or

 

(B) in accordance with the restrictions set forth in Annex A hereto; and

 

(v) at or prior to the delivery of written confirmations of the initial resale
of the Securities by the Initial Purchasers, the Initial Purchasers shall
deliver to the prospective purchasers a copy of the Final Memorandum, together
with all supplements and amendments thereto, provided the Company and the
Subsidiary Guarantor shall have complied with Section 5(a) hereof.

 

2



--------------------------------------------------------------------------------

With respect to offers and sales of the Securities to “qualified institutional
buyers” within the meaning of Rule 144A, as described in clause (iv)(A) above,
each Initial Purchaser hereby represents and agrees with the Company and the
Subsidiary Guarantor that prior to or contemporaneously with the purchase of the
Securities, such Initial Purchaser will take reasonable steps to inform, and
cause each of its affiliates to take responsible steps to inform, persons
acquiring Securities from such Initial Purchaser or affiliate, as the case may
be, or other person acquiring Securities from such Initial Purchaser or
affiliate, as the case may be, that the Securities (A) are being sold to them in
reliance on Rule 144A under the Securities Act, (B) have not been and, except as
described in the Offering Memorandum, will not be registered under the
Securities Act, and (C) may not be offered, sold or otherwise transferred except
as described in the Offering Memorandum.

 

3. Payment and Delivery. Payment for the Securities shall be made to the Company
in Federal or other funds immediately available in New York City against
delivery of such Securities for the account of the Initial Purchasers at 10:00
a.m., New York City time, on December 13, 2004, or at such other time on the
same or such other date, not later than the fifth business day thereafter, as
shall be designated in writing by you. The time and date of such payment are
hereinafter referred to as the “Closing Date.”

 

Certificates for the Securities shall be in global form and registered in such
names and in such denominations as you shall request in writing not later than
one full business day prior to the Closing Date. The certificates evidencing the
Securities shall be delivered to you on the Closing Date for the account of the
Initial Purchasers, with any transfer taxes payable in connection with the
transfer of the Securities to the Initial Purchasers duly paid, against payment
of the Purchase Price therefor plus accrued interest, if any, to the date of
payment and delivery.

 

4. Representations and Warranties of the Company and the Subsidiary Guarantor.
The Company and the Subsidiary Guarantor, jointly and severally, represent and
warrant to each Initial Purchaser that:

 

(a) the Preliminary Memorandum did not, as of its date, and does not, and the
Final Memorandum as of its date and in the form used by the Initial Purchasers
to confirm sales of the Securities will not as of the Closing Date, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by any Initial Purchaser through
you expressly for use therein;

 

(b) the documents incorporated by reference in the Offering Memorandum, when
they were filed with the Securities and Exchange Commission (the “Commission”)
conformed in all material respects to the requirements of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission thereunder (the “Exchange Act”) and none of such documents contained
an untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and any further documents so filed
and incorporated by reference in the Final Memorandum, when such documents are
filed with the Commission, will

 

3



--------------------------------------------------------------------------------

conform in all material respects to the requirements of the Exchange Act, and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(c) the financial statements, and the related notes thereto, of the Company
included or incorporated by reference in the Offering Memorandum present fairly,
in all material respects, the consolidated financial position of the Company and
its consolidated subsidiaries as of the dates indicated and the results of their
operations and the changes in their consolidated cash flows for the periods
specified; and said financial statements have been prepared in conformity with
generally accepted accounting principles in the United States and practices
applied on a consistent basis, except as described in the notes to such
financial statements; and the supporting schedules incorporated by reference in
the Offering Memorandum present fairly the information required to be stated
therein in all material respects; and the other financial and statistical
information and any other financial data set forth or incorporated by reference
in the Offering Memorandum present fairly, in all material respects, the
information purported to be shown thereby at the respective dates or for the
respective periods to which they apply and, to the extent that such information
is set forth in or has been derived from the financial statements and accounting
books and records of the Company, have been prepared on a basis consistent with
such financial statements and the books and records of the Company;

 

(d) the financial statements, and the related notes thereto, of Integris Metals,
Inc. (“Integris”) included or incorporated by reference in the Offering
Memorandum present fairly, in all material respects, the consolidated financial
position of the Integris and its consolidated subsidiaries as of the dates
indicated and the results of their operations and the changes in their
consolidated cash flows for the periods specified; and said financial statements
have been prepared in conformity with generally accepted accounting principles
in the United States and practices applied on a consistent basis, except as
described in the notes to such financial statements; and the supporting
schedules set forth or incorporated by reference in the Offering Memorandum
present fairly the information required to be stated therein in all material
respects; and the other financial and statistical information and any other
financial data set forth or incorporated by reference in the Offering Memorandum
present fairly, in all material respects, the information purported to be shown
thereby at the respective dates or for the respective periods to which they
apply and, to the extent that such information is set forth in or has been
derived from the financial statements and accounting books and records of
Integris, have been prepared on a basis consistent with such financial
statements and the books and records of Integris;

 

(e) the unaudited pro forma condensed combined financial information (including
the related notes) included or incorporated by reference in the Offering
Memorandum has been prepared in accordance with Article 11 of Regulation S-X
(except as otherwise set forth in the Offering Memorandum), and the assumptions
underlying such pro forma information are reasonable and are set forth in the
Offering Memorandum;

 

(f) otherwise than as set forth or contemplated in the Offering Memorandum,
since the respective dates as of which information is given in the Offering
Memorandum, there has not been (i) any material change in the capital stock or
long-term debt of the Company or any

 

4



--------------------------------------------------------------------------------

of its subsidiaries which are “significant subsidiaries” within the meaning of
Regulation S-X promulgated under the Securities Act (each, a “Significant
Subsidiary” and collectively, the “Significant Subsidiaries”), or (ii) any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, financial position, stockholders’
equity or results of operations of the Company and its subsidiaries, taken as a
whole (a “Material Adverse Effect”); the Company has not declared or paid any
dividends or made any distribution of any kind with respect to its capital
stock, except for the regular quarterly cash dividend of $0.05 per share of
Common Stock and the regular quarterly cash dividend of $0.60 per share of
Series A $2.40 Cumulative Convertible Preferred Stock declared by the Company on
November 23, 2004; and except as set forth, incorporated by reference or
contemplated in the Offering Memorandum neither the Company nor any of its
Significant Subsidiaries has entered into any transaction or agreement (whether
or not in the ordinary course of business) material to the Company and its
subsidiaries, taken as a whole;

 

(g) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of its jurisdiction of
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Offering Memorandum, and
has been duly qualified as a foreign corporation for the transaction of business
and is in good standing under the laws of each other jurisdiction in which it
owns or leases properties, or conducts any business, so as to require such
qualification, other than where the failure to be so qualified or in good
standing would not reasonably be expected to have a Material Adverse Effect;

 

(h) each of the Subsidiary Guarantor and the Company’s other Significant
Subsidiaries has been duly incorporated and is validly existing as a corporation
under the laws of its jurisdiction of incorporation, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the Offering Memorandum, and has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each jurisdiction in which it owns or leases properties or conducts any
business, so as to require such qualification, other than where the failure to
be so qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect; and all the outstanding shares of capital stock of the
Subsidiary Guarantor and each of the other Significant Subsidiaries of the
Company have been duly authorized and validly issued, are fully paid and non
assessable, and are owned by the Company, directly or indirectly, free and clear
of all liens, encumbrances, security interests and claims;

 

(i) this Agreement has been duly authorized, executed and delivered by the
Company and the Subsidiary Guarantor;

 

(j) the Company had, at the date indicated in the Offering Memorandum, a duly
authorized, issued and outstanding capitalization as set forth in the Offering
Memorandum under the caption “Capitalization”; and all the outstanding shares of
capital stock or other equity interest of each subsidiary of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
and are owned directly or indirectly by the Company, free and clear of any lien,
charge, encumbrance, security interest, restriction on voting or transfer or any
other claim of any third party;

 

5



--------------------------------------------------------------------------------

(k) the shares of Common Stock outstanding on the date hereof have been duly
authorized and are validly issued, fully paid and non-assessable;

 

(l) the Notes have been duly authorized by the Company, and when duly executed,
authenticated, issued and delivered as provided in the Indenture (assuming due
authentication of the Securities by the Trustee) and paid for as provided herein
will constitute valid and binding obligations of the Company, enforceable
against it in accordance with their terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and will be entitled
to the benefits of the Indenture; the Notes will conform in all material
respects to the descriptions thereof in the Offering Memorandum;

 

(m) on the Closing Date, the Exchange Securities (as defined in the Registration
Rights Agreement) (including the related guarantees) will have been duly
authorized by the Company and the Subsidiary Guarantor and, when duly executed,
authenticated, issued and delivered as contemplated by the Registration Rights
Agreement, will constitute valid and binding obligations of the Company, as
issuer, and the Subsidiary Guarantor, as guarantor, enforceable against the
Company and the Subsidiary Guarantor in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity), and will
be entitled to the benefits of the Indenture.

 

(n) the Indenture (including the Guarantee provided therein) has been duly
authorized by the Company and the Subsidiary Guarantor, and when executed and
delivered by the Company and the Subsidiary Guarantor (assuming the
authorization, execution and delivery by the Trustee) will be a valid and
binding instrument of the Company and the Subsidiary Guarantor, enforceable
against the Company and the Subsidiary Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity); and the Indenture and the Guarantee will conform in all material
respects to the description thereof in the Offering Memorandum;

 

(o) the Registration Rights Agreement has been duly authorized by the Company
and the Subsidiary Guarantor and when executed and delivered by each of the
parties thereto (assuming the due authorization, execution and delivery thereof
by the Initial Purchasers) shall constitute the legal, valid and binding
obligation of the Company and the Subsidiary Guarantor, enforceable against the
Company and the Subsidiary Guarantor in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a

 

6



--------------------------------------------------------------------------------

proceeding at law or in equity) and except that rights to indemnification and
contribution thereunder may be limited by federal or state securities laws or
public policy relating thereto; and the Registration Rights Agreement will
conform in all material respects to the description thereof in the Offering
Memorandum;

 

(p) none of the Company, the Subsidiary Guarantor or any of the Company’s other
Significant Subsidiaries is, or with the giving of notice or lapse of time or
both would be, in violation of or in default under, (a) its Certificate of
Incorporation, Bylaws or other organizational documents or (b) except for
violations and defaults which individually or in the aggregate are not material
to the Company and its subsidiaries, taken as a whole, or to the holders of the
Securities, under any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or the Subsidiary Guarantor
or the Company’s other Significant Subsidiaries is a party or by which it or any
of them or any of their respective properties is bound. The issue and sale of
the Securities by the Company and the Subsidiary Guarantor and the execution and
delivery of, and the performance by the Company and the Subsidiary Guarantor of
all their obligations under the Securities, the Indenture (including the
Guarantee provided therein), the Registration Rights Agreement and this
Agreement, and the consummation of the transactions herein and therein
contemplated, will not (i) conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its Significant Subsidiaries is a party or by which the
Company or any of its Significant Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Significant Subsidiaries is
subject, (ii) result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its Significant
Subsidiaries under any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its Significant
Subsidiaries is a party or by which the Company or any of its Significant
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Significant Subsidiaries is subject, (iii) result in any violation
of the provisions of the Certificate of Incorporation or the Bylaws of the
Company or (iv) result in any violation of any applicable law or statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company, its Significant Subsidiaries or any of their
respective properties except in the cases of clauses (i), (ii) and (iv) above,
for such conflicts, breaches, defaults, liens, charges, encumbrances or
violations that are not reasonably expected to have a Material Adverse Effect;
and no consent, approval, authorization, order, license, registration or
qualification of or with any such court or governmental agency or body is
required on the part of the Company and the Subsidiary Guarantor for the issue
and sale of the Securities or the consummation by the Company and the Subsidiary
Guarantor of the transactions contemplated by this Agreement, the Registration
Rights Agreement or the Indenture, except such consents, approvals,
authorizations, orders, licenses, registrations or qualifications as have been
obtained or may be required under (i) state securities or Blue Sky Laws in
connection with the purchase and distribution of the Securities by the Initial
Purchasers or (ii) under the Securities Act with respect to the registration of
the Securities pursuant to the terms of the Registration Rights Agreement;

 

(q) other than as set forth, incorporated by reference or contemplated in the
Offering Memorandum, there are no legal or governmental investigations, actions,
suits or proceedings pending or, to the knowledge of the Company, threatened
against or affecting the

 

7



--------------------------------------------------------------------------------

Company or any of its subsidiaries or any of their respective properties or to
which the Company or any of its subsidiaries is or may be a party or to which
any property of the Company or any of its subsidiaries is or may be the subject
which, if determined adversely to the Company or any of its subsidiaries, could
individually or in the aggregate, reasonably be expected to have, (i) a Material
Adverse Effect, or (ii) a material adverse effect on the consummation of the
transactions contemplated in this Agreement; the aggregate of all pending legal
and governmental proceedings that are not described in the Offering Memorandum
to which the Company or any of its subsidiaries is a party or which affect any
of their respective properties and in which there is a reasonable possibility of
an adverse decision, including ordinary routine litigation incidental to the
business of the Company or any Significant Subsidiary, would not reasonably be
expected to have a Material Adverse Effect; and to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;

 

(r) assuming that Section 2(iv) is true and correct, neither the Company, nor
any affiliate (as defined in Rule 501(b) of Regulation D) of the Company has
directly, or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
offering and sale of the Securities contemplated by the Offering Memorandum;

 

(s) none of the Company, the Subsidiary Guarantor, any affiliate of the Company
or any person (other than the Initial Purchasers, as to which no representations
or warranties are made) acting on its or their behalf has (i) offered or sold
the Securities by means of any general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act or (ii) engaged in any directed selling efforts within the meaning of
Regulation S under the Securities Act (“Regulation S”), and all such persons
have complied with the offering restrictions requirements of Regulation S;

 

(t) the Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act;

 

(u) assuming the accuracy of the representations of the Initial Purchasers
contained in Section 2 hereof and their compliance with the agreements set forth
therein, it is not necessary in connection with the offer, sale and delivery of
the Securities in the manner contemplated by this Agreement and the Offering
Memorandum to register the Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended (the “TIA”);

 

(v) neither the Company nor the Subsidiary Guarantor is and, after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof as described in the Offering Memorandum, will be required to register as
an “investment company” as such term is defined in the Investment Company Act of
1940, as amended;

 

(w) PricewaterhouseCoopers LLP, who have certified the consolidated financial
statements of the Company as of February 18, 2004, are independent public
accountants as required under the Securities Act;

 

8



--------------------------------------------------------------------------------

(x) KPMG LLP, who have certified the consolidated statements of J&F Steel as of
September 17, 2004, are independent public accountants as required under the
Securities Act;

 

(y) PricewaterhouseCoopers LLP, who have certified the consolidated financial
statements of Integris as of July 28, 2004, are independent public accountants
as required under the Securities Act;

 

(z) the Company and its Significant Subsidiaries have filed all federal, state,
local and foreign tax returns which have been required to be filed and have paid
all taxes shown thereon and all assessments received by them or any of them to
the extent that such taxes have become due and are not being contested in good
faith, except where the failure to do so would not have a Material Adverse
Effect; and, except as disclosed in the Offering Memorandum there is no tax
deficiency that has been or might reasonably be expected to be asserted or
threatened against the Company or any subsidiary;

 

(aa) no labor disputes exist with employees of the Company or of its Significant
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect;

 

(bb) each of the Company and its subsidiaries is in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health or the environment or imposing liability or
standards of conduct concerning any Hazardous Material (collectively,
“Environmental Laws”), except where such non-compliance with Environmental Laws
could not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The term “Hazardous Material” means (i) any “hazardous
substance” as defined by the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, (ii) any “hazardous waste” as defined by
the Resource Conservation and Recovery Act, as amended, (iii) any petroleum or
petroleum product, (iv) any polychlorinated biphenyl, and (v) any pollutant or
contaminant or hazardous, dangerous, or toxic chemical, material, waste or
substance regulated under or within the meaning of any other Environmental Law;

 

(cc) each of the Company and its Significant Subsidiaries owns or possesses the
right to use the patents, patent licenses, trademarks, service marks, trade
names, copyrights and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) (collectively, the “Intellectual Property”) reasonably necessary to
carry on the business conducted by each as conducted on the date hereof, except
to the extent that the failure to own or possess the right to use such
Intellectual Property could not, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and, except as set forth or
incorporated by reference in the Offering Memorandum, neither the Company nor
any Significant Subsidiary has received any notice of infringement of or
conflict with asserted rights of others with respect to any Intellectual
Property, except for notices the content of which if accurate could not, singly
or in the aggregate, reasonably be expected to have a Material Adverse Effect;

 

(dd) the Company and each of its Significant Subsidiaries have all licenses,
franchises, permits, authorizations, approvals and orders of and from all
governmental and

 

9



--------------------------------------------------------------------------------

regulatory officials and bodies that are necessary to own or lease and operate
their properties and conduct their businesses as described in the Offering
Memorandum and that are material in relation to the business of the Company and
its subsidiaries, taken as a whole;

 

(ee) the Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in the Final Memorandum or such as do not interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries and would not have a Material Adverse Effect; and any real
property and buildings held under lease by the Company and its subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere in any material respects with the use
made and proposed to be made of such property and buildings by the Company and
its subsidiaries, in each case except as described in the Offering Memorandum;

 

(ff) the Company is in compliance with all presently applicable provisions of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), except where the
failure to be in such compliance would not, individually or in the aggregate,
have a Material Adverse Effect; no “reportable event” (as defined in ERISA) has
occurred with respect to any “pension plan” (as defined in ERISA) for which the
Company would have any liability, except where such liability would not,
individually or in the aggregate, have a Material Adverse Effect; except for
matters that would not, individually or in the aggregate, have a Material
Adverse Effect, the Company has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Section 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (“Code”); and each “employee pension benefit plan”
(within the meaning of Section 3(2) of ERISA) for which the Company and each of
its subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service with respect to its qualified status and nothing
has occurred, whether by action or by failure to act, which would reasonably be
expected to cause the loss of such qualification; and no “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of Code or
“accumulated funding deficiency” (as defined in section 302 of ERISA) has
occurred for which the Company or any of its subsidiaries would have any
material liability;

 

(gg) (i) the Company and each of its Significant Subsidiaries (i) maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences, and (ii) the Company maintains a system of
“disclosure controls and procedures” (as such term is defined in Rule 13a-14(c)
under the Exchange Act);

 

10



--------------------------------------------------------------------------------

(hh) the information set forth in Item 1 of Part I of the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2003 and in Item 3 of
Part I of such Annual Report and in Item 1 of Part II of the Company’s Quarterly
Reports on Form 10-Q filed since such Annual Report is correct in all material
respects and fairly presents the information called for with respect thereto in
all material respects; and

 

(ii) the Company is in substantial compliance with the applicable provisions of
the Sarbanes-Oxley Act of 2002 that are effective.

 

5. Covenants of the Company and the Subsidiary Guarantor. The Company and the
Subsidiary Guarantor, jointly and severally, covenant and agree with the Initial
Purchasers as follows:

 

(a) to deliver to the Initial Purchasers without charge as many copies of the
Preliminary Memorandum and the Final Memorandum (including all amendments and
supplements thereto and any documents incorporated by reference therein) as the
Initial Purchasers may reasonably request;

 

(b) before distributing any amendment or supplement to the Offering Memorandum,
to furnish to the Initial Purchasers a copy of the proposed amendment or
supplement for review and (except for documents to be filed under the Exchange
Act) not to distribute any such proposed amendment or supplement to which the
Initial Purchasers reasonably object;

 

(c) if, at any time prior to the completion of the initial placement of the
Securities by the Initial Purchasers, any event shall occur as a result of which
it is necessary in the opinion of the Initial Purchasers to amend or supplement
the Offering Memorandum in order that the Final Memorandum will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
the Final Memorandum is delivered to a purchaser, not misleading, or if it is
necessary to amend or supplement the Offering Memorandum to comply with law,
forthwith to prepare and furnish, at the expense of the Company, to the Initial
Purchasers and to the dealers (whose names and addresses the Initial Purchasers
will furnish to the Company) to whom Securities may have been sold by the
Initial Purchasers on behalf of the Initial Purchasers and to any other dealers
upon request, such amendments or supplements to the Final Memorandum as may be
necessary to correct such untrue statement or omission or so that the statements
in the Final Memorandum as so amended or supplemented will comply with
applicable law;

 

(d) to use its reasonable best efforts to qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers shall reasonably request and to continue such qualification in effect
so long as reasonably required for distribution of the Securities and to pay all
fees and expenses (including fees and disbursements of counsel to the Initial
Purchasers) reasonably incurred in connection with such qualification and in
connection with the determination of the eligibility of the Securities for
investment under the laws of such jurisdictions as the Initial Purchasers may
designate; provided that neither the Company nor the Subsidiary Guarantor shall
be required to file a general consent to service of

 

11



--------------------------------------------------------------------------------

process in any jurisdiction or to qualify as a foreign corporation or otherwise
subject itself to taxation in any jurisdiction in which it is not otherwise so
qualified or subject;

 

(e) During the period from the date hereof through and including the date that
is 90 days after the date hereof, the Company and each of the Guarantors will
not, without the prior written consent of J.P. Morgan Securities Inc.
(“JPMorgan”), offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a maturity of more than one year.

 

(f) to use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Offering
Memorandum under the caption “Use of Proceeds”;

 

(g) during the period from the Closing Date until two years after the later of
the Closing Date without the prior written consent of the Initial Purchasers,
the Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them;

 

(h) whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
costs and expenses incident to the performance of its obligations hereunder,
including without limiting the generality of the foregoing, all fees, costs and
expenses (i) incident to the preparation, issuance, execution, authentication
and delivery of the Securities, including any expenses of the Trustee, (ii)
incident to the preparation, printing and distribution of the Preliminary
Memorandum and the Final Memorandum (including in each case all exhibits,
amendments and supplements thereto), (iii) incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Initial Purchasers
may designate (including fees of counsel for the Initial Purchasers and their
disbursements), (iv) in connection with the admission for trading of the
Securities on any securities exchange or inter-dealer quotation system (as well
as in connection with the admission of the Securities for trading in the Private
Offerings, Resales and Trading through Automatic Linkages (“PORTAL”) system of
the National Association of Securities Dealers, Inc. (the “NASD”) or any
appropriate market system), (v) related to any filing with the NASD, (vi) in
connection with the printing (including word processing and duplication costs)
and delivery of this Agreement, the Indenture, the Preliminary and Supplemental
Blue Sky Memoranda and any Legal Investment Survey and the furnishing to Initial
Purchasers and dealers of copies of the Preliminary Memorandum and the Final
Memorandum, including mailing and shipping, as herein provided, (vii) payable to
rating agencies in connection with the rating of the Securities, and (viii) any
expenses incurred by the Company in connection with a “road show” presentation
to potential investors (it being understood that, except as expressly set forth
in this Section 5(h) or elsewhere in this Agreement (including, but not limited
to, Sections 7 and 10 hereof), the Company shall have no obligation to pay any
costs and expenses of the Initial Purchasers);

 

(i) while the Securities remain outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Company and
the Subsidiary Guarantor will, during any period in which it is not subject to
Section 13 or 15(d) under the

 

12



--------------------------------------------------------------------------------

Exchange Act, make available to the purchasers and any holder of Securities in
connection with any sale thereof and any prospective purchaser of Securities and
securities analysts, in each case upon request, the information specified in,
and meeting the requirements of, Rule 144A(d)(4) under the Securities Act (or
any successor thereto);

 

(j) neither the Company nor the Subsidiary Guarantor will take any action
prohibited by Regulation M under the Exchange Act, in connection with the
distribution of the Securities contemplated hereby;

 

(k) none of the Company, any of its affiliates (as defined in Rule 501(b) under
the Securities Act) or any person (other than the Initial Purchasers and any of
their affiliates, as to which no covenant or agreement is made) acting on behalf
of the Company or such affiliate will solicit any offer to buy or offer or sell
the Securities by means of any form of general solicitation or general
advertising within the meaning of Regulation D, including: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 

(l) none of the Company, any of its affiliates (as defined in Rule 501(b) under
the Securities Act) or any person (other than the Initial Purchasers and any of
their affiliates, as to which no covenant or agreement is made) acting on behalf
of the Company or such affiliate will engage in any directed selling efforts
within the meaning of Regulation S, and all such persons will comply with the
offering restrictions requirement of Regulation S.

 

(m) none of the Company, any of its affiliates (as defined in Rule 501(b) under
the Securities Act) or any person (other than the Initial Purchasers and any of
their affiliates, as to which no covenant or agreement is made) acting on behalf
of the Company or such affiliate will sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) which will be integrated with the sale of the Securities in a
manner which would require the registration under the Securities Act of the
Securities and the Company will take all action that is appropriate or necessary
to assure that its offerings of other securities will not be integrated for
purposes of the Securities Act with the offering contemplated hereby;

 

(n) no later than the effective date of the registration statement for the
registration of the Securities pursuant to the Registration Rights Agreement, or
at such earlier time as may be so required, to qualify the Indenture under the
TIA, and to enter into any necessary supplemental indentures in connection
therewith; and

 

(o) The Company will assist the Initial Purchasers in arranging for the
Securities to be designated PORTAL Market securities in accordance with the
rules and regulations adopted by the NASD relating to trading in the PORTAL
Market and for the Securities to be eligible for clearance and settlement
through The Depository Trust Company (“DTC”).

 

13



--------------------------------------------------------------------------------

6. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers hereunder to purchase the Firm Securities on the Closing
Date are subject to the performance by the Company and the Subsidiary Guarantor
of their respective obligations hereunder and to the following additional
conditions:

 

(a) the representations and warranties of the Company and the Subsidiary
Guarantor contained herein are true and correct on and as of the Closing Date as
if made on and as of the Closing Date and the Company and the Subsidiary
Guarantor shall have complied with all agreements and all conditions on its part
to be performed or satisfied hereunder at or prior to the Closing Date;

 

(b) subsequent to the execution and delivery of this Agreement, there shall not
have occurred any downgrading below the credit rating assigned at the date of
execution of this Agreement, nor shall any notice have been given of (i) any
intended or potential downgrading or adverse change in outlook below the credit
rating assigned at the date of execution of this Agreement or (ii) any review or
possible change that does not indicate an improvement in the rating accorded the
Company, the Company’s financial strength or any securities of or guaranteed by
the Company or the Subsidiary Guarantor by any “nationally recognized
statistical rating organization”, as such term is defined for purposes of Rule
436(g)(2) under the Securities Act;

 

(c) since the respective dates as of which information is given in the Final
Memorandum (excluding any amendment or supplement thereto after the date hereof)
there shall not have been any (a) material change in the capital stock or long
term debt of the Company or any of the Significant Subsidiaries or (b) any
change or any development involving a prospective material adverse change, in or
affecting the business, its financial condition, management or results of
operations of the Company and its subsidiaries, taken as a whole otherwise than
as set forth or incorporated by reference or contemplated in the Final
Memorandum, the effect of which in the judgment of the Initial Purchasers makes
it impracticable or inadvisable to proceed with the offering or the delivery of
the Securities on the Closing Date on the terms and in the manner contemplated
in the Final Memorandum;

 

(d) the Initial Purchasers shall have received on and as of the Closing Date a
certificate of an executive officer of the Company and the Subsidiary Guarantor,
with specific knowledge about the Company’s or the Subsidiary Guarantor’s, as
applicable, financial matters, satisfactory to the Initial Purchasers to the
effect set forth in Sections 6(a) and 6(b) and to the further effect that there
has not occurred any change, or any development involving a prospective change
in or affecting the business, financial position, stockholders’ equity or
results of operations of the Company or its subsidiaries, taken as a whole, that
would reasonably be expected to have a Material Adverse Effect other than as set
forth or incorporated by reference or contemplated in the Final Memorandum;

 

(e) Mayer, Brown, Rowe & Maw LLP, outside counsel for the Company, shall have
furnished to the Initial Purchasers their written opinion, dated the Closing
Date, in form and substance satisfactory to the Initial Purchasers, to the
effect that:

 

(i) each of the Company and the Subsidiary Guarantor has been duly incorporated
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation, with power and authority (corporate and other) to
own its properties and conduct its business as described in the Offering
Memorandum;

 

14



--------------------------------------------------------------------------------

(ii) each of the Company and the Subsidiary Guarantor has all requisite
corporate power and authority to execute and deliver this Agreement and the
Registration Rights Agreement and to perform its obligations thereunder; the
execution, delivery and performance of this Agreement and the Registration
Rights Agreement by the Company and the Subsidiary Guarantor has been duly
authorized by all necessary corporate action on the part of the Company and the
Subsidiary Guarantor; this Agreement has been duly and validly executed and
delivered by the Company and the Subsidiary Guarantor; and the Registration
Rights Agreement has been duly and validly executed and delivered by the Company
and the Subsidiary Guarantor and (assuming the due authorization, execution and
delivery thereof by the Initial Purchasers) constitutes the legal, valid and
binding obligation of the Company and the Subsidiary Guarantor, enforceable
against the Company and the Subsidiary Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution thereunder
may be limited by federal or state securities laws or public policy relating
thereto;

 

(iii) the Notes have been duly authorized and, when executed by the Company and
authenticated by the Trustee in accordance with the terms of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of this Agreement, will be legal, valid and binding obligations of the Company,
and enforceable against the Company in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and will
be entitled to the benefits of the Indenture;

 

(iv) the Company and the Subsidiary Guarantor have all requisite corporate power
and authority to execute and deliver the Indenture and perform their respective
obligations thereunder; the execution and delivery of the Indenture (including
the Guarantee provided therein) has been authorized by all necessary corporate
action on the part of the Company and the Subsidiary Guarantor; the Indenture
(including the Guarantee provided therein) has been duly executed and delivered
by the Company and the Subsidiary Guarantor and (assuming the due authorization,
execution and delivery thereof by the Trustee) constitutes a valid and binding
instrument of the Company and the Subsidiary Guarantor, enforceable against the
Company and the Subsidiary Guarantor in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity);

 

15



--------------------------------------------------------------------------------

(v) each of the Indenture, the Registration Rights Agreement and the Securities
conform in all material respects to the description thereof contained in the
Offering Memorandum;

 

(vi) The Exchange Securities (including the related guarantee) have been duly
authorized by the Company and the Subsidiary Guarantor and, when duly executed,
authenticated, issued and delivered as contemplated by the Registration Rights
Agreement, will constitute valid and binding obligations of the Company, as
issuer, and the Subsidiary Guarantor, as guarantor, enforceable against the
Company and the Subsidiary Guarantor in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity);

 

(vii) to our knowledge, no consent, approval, authorization or qualification of
or with any federal or state court, governmental agency or body is required for
the issue and sale of the Securities or the consummation by the Company and the
Subsidiary Guarantor of the transactions contemplated by this Agreement, the
Registration Rights Agreement or the Indenture, except such consents, approvals,
authorizations, orders, licenses, registrations or qualifications as have been
obtained or may be required under (i) state securities or Blue Sky Laws in
connection with the purchase and distribution of the Securities by the Initial
Purchasers or (ii) the Securities Act and the TIA, with respect to the
registration of the Securities pursuant to the terms of the Registration Rights
Agreement;

 

(viii) assuming (i) the representations of the Initial Purchasers, the Company
and the Subsidiary Guarantor contained in this Agreement are true, correct and
complete, (ii) compliance by the Initial Purchasers, the Company and the
Subsidiary Guarantor with their respective covenants set forth in this Agreement
and (iii) the accuracy of the representations and warranties made in accordance
with this Agreement and the Final Memorandum by purchasers to whom the Initial
Purchasers initially resell the Securities, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
pursuant to this Agreement, in the manner contemplated by this Agreement and
described in the Offering Memorandum, to register the Securities under the
Securities Act of 1933, as amended, or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended;

 

(ix) neither the Company nor the Subsidiary Guarantor is and, after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Final Memorandum, will be required to
register as an “investment company” as defined in the Investment Company Act of
1940, as amended;

 

(x) when the Securities are issued and delivered pursuant to this Agreement,
none of the Securities will be of the same class (within the meaning of Rule
144A under the Securities Act) as securities of the Company that are listed on a
national

 

16



--------------------------------------------------------------------------------

securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated inter-dealer quotation system;

 

(xi) the statements in the Final Memorandum under the captions “Description of
notes,” “Registration rights” and “Transfer restrictions,” under Item 3 of Part
I of the Company’s Annual Report on Form 10-K for the fiscal year ended December
31, 2003, under Item 1 of Part II of the Company’s Quarterly Reports on Form
10-Q filed since such Annual Report and under Item 5 (prior to August 23, 2004)
or Item 8.01 (on or after August 23, 2004) of the Company’s Current Reports on
Form 8-K, if any, filed since such Annual Report, insofar as such statements
constitute summaries of the legal matters, documents or proceedings referred to
therein, present the information called for with respect to such legal matters,
documents or proceedings;

 

(xii) the statements set forth in the Offering Memorandum under the caption
“Material United States federal income tax considerations,” insofar as they
purport to constitute summaries of matters of United States federal tax law and
regulations or legal conclusions with respect thereto, constitute accurate
summaries of the matters described therein in all material respects;

 

(xiii) (A) such counsel is of the opinion that each document incorporated by
reference in the Final Memorandum (except for the financial statements and
related schedules included therein as to which such counsel need express no
opinion) complied as to form when filed with the Commission in all material
respects with the Exchange Act and the rules and regulations of the Commission
thereunder and (B) no facts have come to such counsel’s attention that have
caused such counsel to believe that the Final Memorandum (it being understood
that such counsel expresses no view with respect to the financial statements and
other financial information contained therein or omitted therefrom), as of the
date of its issuance or as of the date hereof, contained an untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

 

(xiv) neither the Company nor any of its Significant Subsidiaries is, or with
the giving of notice or lapse of time or both would be, in violation of or in
default under, (a) its Certificate of Incorporation, Bylaws or other
organizational documents or (b) except for violations and defaults which
individually and in the aggregate would not reasonably be expected to have a
Material Adverse Effect, under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument known to such counsel to which the
Company or any of its Significant Subsidiaries is a party or by which it or any
of them or any of their respective properties is bound; the issue and sale of
the Securities (including the Guarantee) and the performance by the Company and
the Subsidiary Guarantor of their respective obligations under the Securities,
the Indenture, the Registration Rights Agreement and this Agreement and the
consummation of the transactions herein and therein contemplated will not (w)
conflict with, or result in a breach of, any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other material agreement or instrument known to such counsel to
which the Company or any of its Significant Subsidiaries is a party or

 

17



--------------------------------------------------------------------------------

by which the Company or any of its Significant Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Significant
Subsidiaries is subject, (x) result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
Significant Subsidiaries under any indenture, mortgage, deed of trust, loan
agreement or other material agreement or instrument known to such counsel to
which the Company or any of its Significant Subsidiaries is a party or by which
the Company or any of its Significant Subsidiaries is bound or to which any of
the property or assets of the Company or any of its Significant Subsidiaries is
subject, (y) result in any violation of the provisions of the Certificate of
Incorporation, Bylaws or other organizational documents of the Company or (z)
result in any violation of any applicable law or statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company, its Significant Subsidiaries or any of their respective properties,
except in the cases of clauses (w), (x) and (z) above, for such conflicts,
breaches, defaults, liens, charges, encumbrances or violations as would not
reasonably be expected to have a Material Adverse Effect.

 

In rendering such opinions, such counsel may rely (A) as to matters involving
the application of laws other than the laws of the United States and the States
of Delaware, New York and Illinois, to the extent such counsel deems proper and
to the extent specified in such opinion, if at all, upon an opinion or opinions
(reasonably satisfactory to Initial Purchasers’ counsel) of other counsel
reasonably acceptable to the Initial Purchasers’ counsel, familiar with the
applicable laws; and (B) as to matters of fact, to the extent such counsel deems
proper, on certificates of responsible officers of each of the Company and the
Subsidiary Guarantor and certificates or other written statements of officials
of jurisdictions having custody of documents respecting the corporate existence
or good standing of the Company and the Subsidiary Guarantor. The opinion of
such counsel for the Company and the Subsidiary Guarantor shall state that the
opinion of any such other counsel is in form satisfactory to such counsel and,
in such counsel’s opinion, the Initial Purchasers and they are justified in
relying thereon. With respect to the matters to be covered in subparagraph
(xiii)(B) above, counsel may provide the opinion in the form of negative
assurance and may state their opinion and belief is based upon their
participation in the preparation of the Offering Memorandum and any amendment or
supplement thereto but is without independent check or verification except as
specified.

 

(f) Joyce E. Mims, General Counsel of the Company, shall have furnished to the
Initial Purchasers her written opinion, dated the Closing Date, in form and
substance satisfactory to the Initial Purchasers, to the effect that:

 

(i) the Company has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties, or conducts any business, so
as to require such qualification, other than where the failure to be so
qualified or in good standing would not reasonably be expected have a Material
Adverse Effect;

 

(ii) each of the Company’s subsidiaries has been duly incorporated and is
validly existing as a corporation under the laws of its jurisdiction of
incorporation with power and authority (corporate and other) to own its
properties and conduct its business as described in the Final Memorandum and has
been duly qualified as a foreign

 

18



--------------------------------------------------------------------------------

corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties, or
conducts any business, so as to require such qualification, other than where the
failure to be so qualified and in good standing would not reasonably be expected
to have a Material Adverse Effect; and all of the outstanding shares of capital
stock of each Significant Subsidiary have been duly and validly authorized and
issued, are fully paid and non assessable, and (except in the case of foreign
subsidiaries, for directors’ qualifying shares) are owned directly or indirectly
by the Company, free and clear of all liens, encumbrances, equities or claims;

 

(iii) to the best of such counsel’s knowledge after diligent inquiry, other than
as set forth, incorporated by reference or contemplated in the Final Memorandum,
there are no legal or governmental proceedings pending or threatened to which
the Company or any of its subsidiaries is or may be a party or to which any
property of the Company or its subsidiaries is or may be the subject which, if
determined adversely to the Company or such subsidiaries, could individually or
in the aggregate reasonably be expected to have a Material Adverse Effect;

 

(iv) neither the Company nor any of its Significant Subsidiaries is, or with the
giving of notice or lapse of time or both would be, in violation of or in
default under, (a) its Certificate of Incorporation, Bylaws or other
organizational documents or (b) except for violations and defaults which
individually and in the aggregate are not material to the Company and its
subsidiaries, taken as a whole, or to the holders of the Securities, under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument known to such counsel to which the Company or any of its Significant
Subsidiaries is a party or by which it or any of them or any of their respective
properties is bound; the issue and sale of the Securities (including the
Guarantee) and the performance by the Company and the Subsidiary Guarantor of
their respective obligations under the Securities, the Indenture, the
Registration Rights Agreement and this Agreement and the consummation of the
transactions herein and therein contemplated will not (x) conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement or other material
agreement or instrument known to such counsel to which the Company or any of its
Significant Subsidiaries is a party or by which the Company or any of its
Significant Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Significant Subsidiaries is subject, (w) result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its Significant Subsidiaries under any
indenture, mortgage, deed of trust, loan agreement or other material agreement
or instrument known to such counsel to which the Company or any of its
Significant Subsidiaries is a party or by which the Company or any of its
Significant Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Significant Subsidiaries is subject; (y) result in any
violation of the provisions of the Certificate of Incorporation, Bylaws or other
organizational documents of the Company or (z) result in any violation of any
applicable law or statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company, its
Significant Subsidiaries or any of their respective properties, except in the
cases of clauses (w), (x) and (z) above, for such

 

19



--------------------------------------------------------------------------------

conflicts, breaches, defaults, liens, charges, encumbrances or violations as
would not reasonably be expected to have a Material Adverse Effect;

 

(g) on the date of the issuance of the Final Memorandum and also on the Closing
Date, PricewaterhouseCoopers LLP shall have furnished to the Initial Purchasers
letters, dated the respective dates of delivery thereof, in form and substance
satisfactory to you, containing statements and information of the type
customarily included in accountants “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in the Offering Memorandum;

 

(h) the Initial Purchasers shall have received on and as of the Closing Date an
opinion and statement of Simpson Thacher & Bartlett LLP, counsel to the Initial
Purchasers, in form and substance satisfactory to you;

 

(i) the Securities shall have been approved by the NASD for trading in the
PORTAL Market and shall be eligible for clearance and settlement through DTC;

 

(j) The Company shall have entered into an amendment to the Company’s revolving
credit agreement (the “Revolving Credit Facility”) or shall have received a
waiver of the applicable provisions of the Revolving Credit Facility, such that
the Securities may be issued pursuant to this Agreement without causing an Event
of Default (as defined in the Revolving Credit Facility) under the Revolving
Credit Facility (the “Bank Amendment”);

 

(k) the Company and the Subsidiary Guarantor shall have entered into the
Registration Rights Agreement; and

 

(l) on or prior to the Closing Date, the Company and the Subsidiary Guarantor
shall have furnished to the Initial Purchasers such further certificates and
documents as the Initial Purchasers or their counsel shall reasonably request.

 

7. Indemnity and Contribution. The Company and the Subsidiary Guarantor jointly
and severally agree to indemnify and hold harmless each Initial Purchaser, its
directors and officers and each person, if any, who controls any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including without limitation the legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted) that are caused by any untrue statement or alleged untrue statement of
a material fact contained in the Preliminary Memorandum (and any amendment or
supplement thereto) or the Final Memorandum (and any amendment or supplement
thereto if the Company and the Subsidiary Guarantor shall have furnished any
amendments or supplements thereto), or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages or liabilities caused by any untrue statement or
omission or alleged untrue statement or omission made in reliance upon, and in
conformity with, information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Initial Purchasers
expressly for use therein; provided that the foregoing indemnity with respect to
any Preliminary Offering Memorandum shall not inure to the benefit of the
Initial Purchasers (or the

 

20



--------------------------------------------------------------------------------

benefit of any person controlling the Initial Purchasers) from whom the person
asserting any such losses, claims, damages or liabilities purchased Securities
if such untrue statement or omission or alleged untrue statement or omission
made in such Preliminary Memorandum is eliminated or remedied in the Final
Memorandum (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto) and, if required by law in jurisdictions
outside the United States, a copy of the Final Memorandum (as so amended or
supplemented) shall not have been furnished to such person at or prior to the
written confirmation of the sale of such Securities to such person.

 

Each Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Subsidiary Guarantor, the directors and officers of
each of the Company and the Subsidiary Guarantor and each person who controls
the Company or the Subsidiary Guarantor within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act, to the same extent as the
foregoing indemnity from the Company and the Subsidiary Guarantor to each
Initial Purchaser, but only with reference to information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
expressly for use in the Offering Memorandum or any amendment or supplement
thereto.

 

If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such person (the “Indemnified Person”) shall promptly
notify the person against whom such indemnity may be sought (the “Indemnifying
Person”) in writing, and the Indemnifying Person, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Indemnifying Person may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary, (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person or (iii) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the Indemnifying Person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm for any Initial
Purchaser, its directors and officers and any control persons of such Initial
Purchaser shall be designated in writing by JPMorgan and any such separate firm
for the Company and the Subsidiary Guarantor, the directors and officers of the
Company and the Subsidiary Guarantor and such control persons of the Company and
the Subsidiary Guarantor shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested an Indemnifying Person
to reimburse the

 

21



--------------------------------------------------------------------------------

Indemnified Person for fees and expenses of counsel as contemplated by the third
sentence of this paragraph, the Indemnifying Person agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
Indemnifying Person of the aforesaid request and (ii) such Indemnifying Person
shall not have reimbursed the Indemnified Person in accordance with such request
prior to the date of such settlement. No Indemnifying Person shall, without the
prior written consent of the Indemnified Person, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person.

 

If the indemnification provided for in the first and second paragraphs of this
Section 7 is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Subsidiary Guarantor on the one hand
and the Initial Purchasers on the other hand from the offering of the Securities
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Subsidiary Guarantor on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Subsidiary Guarantor on the one hand and the Initial Purchasers on the
other shall be deemed to be in the same respective proportions as the net
proceeds from the offering of such Securities (before deducting expenses)
received by the Company and the total discounts and commissions received by the
Initial Purchasers bear to the aggregate offering price of the Securities. The
relative fault of the Company and the Subsidiary Guarantor on the one hand and
the Initial Purchasers on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Subsidiary Guarantor or by the
Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

The Company, the Subsidiary Guarantor and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 7, in no event shall an
Initial Purchaser be required to contribute any amount in excess of the amount
by which the total

 

22



--------------------------------------------------------------------------------

price at which the Securities purchased by it were offered exceeds the amount of
any damages that such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to the respective principal amount of the Securities set forth
opposite their names in Schedule I hereto, and not joint.

 

The remedies provided for in this Section 7 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any indemnified
party at law or in equity.

 

The indemnity and contribution agreements contained in this Section 7 and the
representations and warranties of the Company, the Subsidiary Guarantor and the
Initial Purchasers set forth in this Agreement shall remain operative and in
full force and effect regardless of (i) any termination of this Agreement, (ii)
any investigation made by or on behalf of any Initial Purchaser or any person
controlling any Initial Purchaser or by or on behalf of the Company, the
Subsidiary Guarantor, the officers or directors of each of the Company and the
Subsidiary Guarantor or any other person controlling the Company and the
Subsidiary Guarantor and (iii) acceptance of and payment for any of the
Securities.

 

8. Termination. Notwithstanding anything herein contained, this Agreement may be
terminated in the absolute discretion of the Initial Purchasers, by notice given
to the Company, if after the execution and delivery of this Agreement and prior
to the closing of the Offering (i) trading generally shall have been suspended
or materially limited on or by, as the case may be, any of the New York Stock
Exchange, the American Stock Exchange, the National Association of Securities
Dealers, Inc., the Chicago Board Options Exchange, the Chicago Mercantile
Exchange or the Chicago Board of Trade or the over-the-counter market, (ii)
trading of any securities of or guaranteed by the Company and the Subsidiary
Guarantor shall have been suspended on any exchange or in any over the counter
market, (iii) a general moratorium on commercial banking activities in New York
shall have been declared by either Federal or New York State authorities, or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis that, in the judgment of
the Initial Purchasers, is material and adverse and which, in the judgment of
the Initial Purchasers, makes it impracticable to offer, sell or deliver the
Securities on the terms and in the manner contemplated in the Final Memorandum
or to enforce contracts for the sale of the Securities.

 

9. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

If, on the Closing Date either of the Initial Purchasers shall fail or refuse to
purchase Securities which it has agreed to purchase hereunder on such date, and
the aggregate principal amount of Securities which such defaulting Initial
Purchaser agreed but failed or refused to purchase is not more than one-tenth of
the aggregate principal amount of the Securities to be purchased on such date,
the other Initial Purchaser shall be obligated to purchase the Securities which
such defaulting Initial Purchaser agreed but failed or refused to purchase on
such date; provided that in no event shall the principal amount of Securities
that any Initial Purchaser has

 

23



--------------------------------------------------------------------------------

agreed to purchase pursuant to Section 1 be increased pursuant to this Section 9
by an amount in excess of one-tenth of such principal amount of Securities
without the written consent of such Initial Purchaser. If, on the Closing Date
any Initial Purchaser shall fail or refuse to purchase Securities which it or
they have agreed to purchase hereunder on such date, and the aggregate principal
amount of Securities with respect to which such default occurs is more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, and arrangements satisfactory to the Initial Purchasers and the
Company for the purchase of such Securities are not made within 36 hours after
such default, this Agreement shall terminate without liability on the part of
the non-defaulting Initial Purchaser or the Company. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Final Memorandum or in any other documents or
arrangements may be effected. Any action taken under this paragraph shall not
relieve any defaulting Initial Purchaser from liability in respect of any
default of such Initial Purchaser under this Agreement.

 

10. Reimbursement. If this Agreement shall be terminated by the Initial
Purchasers, or any of them, because of any failure or refusal on the part of the
Company or the Subsidiary Guarantor to comply with the terms or to fulfill any
of the conditions of this Agreement, or if for any reason the Company or the
Subsidiary Guarantor shall be unable to perform its obligations under this
Agreement or any condition of the Initial Purchasers’ obligations cannot be
fulfilled, the Company and the Subsidiary Guarantor jointly and severally agree
to reimburse the Initial Purchasers or such Initial Purchaser as has so
terminated this Agreement with respect to itself, severally, for all out of
pocket expenses (including the reasonable fees and expenses of their counsel)
incurred by such Initial Purchasers in connection with this Agreement or the
offering contemplated hereunder.

 

11. Parties. This Agreement shall inure to the benefit of and be binding upon
the Company, the Subsidiary Guarantor, the Initial Purchasers, any controlling
persons referred to herein and their respective successors and assigns. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any other person, firm or corporation any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. No purchaser of Securities from any Initial Purchaser shall be deemed
to be a successor by reason merely of such purchase.

 

12. Notices. Any action by the Initial Purchasers hereunder may be taken by
JPMorgan on behalf of the Initial Purchasers, and any such action taken by
JPMorgan shall be binding upon the Initial Purchasers. All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted by any standard form of telecommunication.
Notices to the Initial Purchasers shall be given to the Initial Purchasers c/o
J.P. Morgan Securities Inc., 270 Park Avenue, New York, New York 10017 (telefax:
(212) 270-1063); Attention: Matthew Lyness. Notices to the Company and the
Subsidiary Guarantor shall be given to it at 2621 West 15th Place, Chicago, IL
60608; Attention: Corporate Secretary.

 

13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

24



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
instrument.

 

25



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return four counterparts hereof.

 

Very truly yours, Ryerson Tull, Inc. By:  

/s/    Terence R. Rogers

   

Name: Terence R. Rogers

   

Title: Vice President—Finance and Treasurer

 

Ryerson Tull Procurement Corporation By:  

/s/    Terence R. Rogers

   

Name: Terence R. Rogers

   

Title: Treasurer

 

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written. J.P. MORGAN SECURITIES INC. By:  

/s/    D.A. Dwyer

   

Name: D.A. Dwyer

   

Title: Vice President

 

UBS SECURITIES LLC By:  

/s/    Jonathan Rose

   

Name: Jonathan Rose

   

Title: Director

 

By:  

/s/    Charles McMullan

   

Name: Charles McMullan

   

Title: Associate Director

 



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Initial Purchaser

--------------------------------------------------------------------------------

   Principal Amount
of Securities


--------------------------------------------------------------------------------

J.P. Morgan Securities Inc.

   $ 90,000,000

UBS Securities LLC

     60,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 150,000,000

 



--------------------------------------------------------------------------------

 

ANNEX A

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

 

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and (B)
otherwise until 40 days after the later of the commencement of the offering of
the Securities and the Closing Date, only in accordance with Regulation S under
the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

 

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

 

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchase Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

 

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 



--------------------------------------------------------------------------------

(c) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

 

(i) it has not offered or sold and, prior to the date six months after the
Closing Date, will not offer or sell any Securities to persons in the United
Kingdom except to persons whose ordinary activities involve them in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of their businesses or otherwise in circumstances which have not
resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the United Kingdom Public Offers of Securities Regulations
1995 (as amended);

 

(ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Subsidiary
Guarantor; and

 

(iii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

 

Each Initial Purchaser acknowledges that no action has been or will be taken by
the Company that would permit a public offering of the Securities, or possession
or distribution of the Preliminary Offering Memorandum, the Offering Memorandum
or any other offering or publicity material relating to the Securities, in any
country or jurisdiction where action for that purpose is required.

 

2



--------------------------------------------------------------------------------

 

Exhibit A

 

[Form of Registration Rights Agreement]

 

3